Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on 1/19/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):  The amendment is confusing.  It is not known what is intended.  
In claim 1, applicant amends the claim to delete the structural formula by the striking lines and to strike out all the features pertaining to the formula.  However, the feature of “ formula I” is still in the claim.   Claim 4 still defines the “ n integer and the R1”; but, structure is deleted in claim 1.  So, it is unclear what the claim defines. Then, the new claim defines R8 which is no longer in the claim.
Newly submitted claim 20 is  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The new claim is directed to a method of enhancing retention of an active ingredient in a feed formulation.  The invention is independent and distinct from original claim 1 which is directed to a powdered formulation.  The original invention does not require the technical feature of using in a feed formulation to enhance retention of an active ingredient.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 4, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793